DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has filed amendments to claims 1, 8, and 10 on 03/08/2019. Applicant’s amendments to claim 8 has caused for the objection of claim 8 to be withdrawn. Applicant is persuasive in regards to their argument over the title and the specification objection of the title has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 9-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al (US PUB. 20070198222, herein Schuster) in view of Xin et al (US PUB. 20190086911, herein Xin).

A method comprising: 
a computing device comprising a processor including an associated memory receiving operational data associated (0024 “a computer to implement the disclosed subject matter. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-readable device, carrier, or media.”) with a plant that has processing equipment including various types of the processing equipment including a first type of processing equipment configured and controlled to run a process involving at least one tangible material or a power application (0044 “control operations in an industrial automation environment…a control component 602 to facilitate impacting operations associated with a machine 604.”, 0007 “an aggregated confidence related to an ability of the multiple sensors to detect characteristics associated with machinery”, 0029 “associated with targets being monitored by the sensors 102-104”, a plural amount of machines (i.e. machinery) are located in the plant.), the operational data being from two or more devices in the plant that collectively provide different data types sensed from or affecting the first type of processing equipment (0007 “an aggregated confidence related to an ability of the multiple sensors to detect characteristics associated with machinery”, 0029 “associated with targets being monitored by the sensors 102-104”, 0025 “the sensors 102-104 can be utilized to monitor and/or detect any type of signal and/or physical condition associated with a machine, a person, a process, a product, an environment, etc.”, 0025 explains that plurality of sensors are utilized to monitor any type of signal and/or physical condition. This corresponds to different data types sensed from the first type of processing equipment.)
the computing device: 
initiating one or more alerts responsive to one or more problems involving the first type of processing equipment ((0047 “an alarm component 704 that can provide alarms and/or warnings associated with degraded performance, failures, scheduled maintenance, etc.”, 0003 “sensors and associated software can detect a number of instances that a particular ; 
assigning at least one numerical confidence value relating to a reliability of at least one of the different data types (0025 “the sensors 102-104 can be utilized to monitor and/or detect any type of signal and/or physical condition associated with a machine, a person, a process, a product, an environment, etc.”, 0057-0058 “factor(s) that can impact a confidence to provide an accurate measurement associated with a plurality of redundant sensors can be evaluated. Any factor(s) associated with the sensors can be analyzed. For instance, an age of a sensor, current environmental conditions, a location of a target, a sensing range, etc. can be evaluated” a confidence value is generated in accordance with the reliability of the sensor to provide accurate sensed data. The measurement data corresponds to the operational data.); 
assigning at least one numerical importance value relating to importance to an operation of the plant to each of the different data types (0025 “the sensors 102-104 can be utilized to monitor and/or detect any type of signal and/or physical condition associated with a machine…The sensors 102-104 can provide detected data to a weighting component 106 that can weight the detected data” 0029 “The weighting component 106 can utilize any type, number, combination, etc. of factors in association with generating weights related to the sensors 102-104. Moreover, the weighting component 106 can consider factors associated with targets being monitored by the sensors 102-104.”, 0031 “any disparate factor(s) associated with…a target can be utilized in connection with generating a weight”, 0033 “appropriate weighting factors (e.g., W1, W2, W3, . . . ) based on the characteristics of the target can be determined”, A weight is given based on the machining device. This is giving weights based on importance to an operation since weights are given based on the machine the sensed data is coming from.); 
determining, based on the confidence values and the importance values, at least one recommended task for resolving the problem (0025 “detected data to a weighting ; 
determining an action associated with the recommended task (0045 “the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters”, 0025 “The harmonized data can thereafter be examined, employed to effectuate a modification in operation”, Halting and slowing are actions associated with the task.), and 
transmitting to another computing device an indication relating to the action (0045 “the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters” The machine receives instructions relating to the modifying action.)
Schuster does not teach analyzing to determine correlations between the different data types.
Xin does teach analyzing to determine correlations between the different data types (0049 “prognosis/diagnosis generated by the machine health module 102 using the non-parametric data 108 may include at least one of anomaly detection…that may correlate with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the industrial sensor reliability teachings in order to determine safety issues of Schuster with the prognosis of a machine teachings of Xin because both inventions are in a similar field of endeavor and because by correlating collected data as taught by Xin this allows for detecting “pattern changes early and provide warnings of impending failures (i.e., failure prognosis) based on the patterns changing earlier than the actual failure” (0056).

Regarding claim 2, Schuster and Xin teach the method of claim 1, 
Schuster further teaches wherein the indication comprises a message that includes instructions usable to perform the action (0045 “the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters”.)

Regarding claim 3, Schuster and Xin teach the method of claim 1, 
Schuster further teaches wherein the method is performed by the computing device in real- time (0024 “a computer to implement the disclosed subject matter.” 0045 “the control component 602 can analyze the harmonized data and determine that a user is within close 

Regarding claim 5, Schuster and Xin teach the method of claim 1, 
Schuster further teaches wherein the operational data comprises at least one of information regarding a profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance (0045 “the control component 602 can analyze the harmonized data and determine that a user is within close proximity of a hazardous machine (e.g., the machine 604). Thus, the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters.” The location of the user is sensed and this is safety system performance data.)

Regarding claim 6, Schuster and Xin teach The method of claim 1, 
Schuster further teaches wherein the computing device further implements running at least one model of the plant to implement steps (0049 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.”) including analyzing the operational data to provide the assigning of the numerical confidence values (0057-0058 “factor(s) that can impact a confidence to provide an accurate measurement associated with a plurality of redundant sensors can be evaluated. Any factor(s) associated with the sensors can be analyzed. For instance, an age of a sensor, current environmental conditions, a location of a target, a sensing , and to provide the assigning of the numerical importance values to each of the operational data (0029 “The weighting component 106 can utilize any type, number, combination, etc. of factors in association with generating weights related to the sensors 102-104. Moreover, the weighting component 106 can consider factors associated with targets being monitored by the sensors 102-104.”).
	
Regarding claim 9, Schuster and Xin teach the method of claim 1.
Schuster further teaches wherein the computing device utilizes a machine-learning algorithm to implement a portion of the method (0049 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.”)

Regarding claim 10, Schuster teaches A system, comprising: 
a computing device comprising a processor including an associated memory for realizing an analysis engine (0024 “a computer to implement the disclosed subject matter. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-readable device, carrier, or media.”, 0049 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.”) that is configured for: 
receiving operational data associated with a plant that has processing equipment (0024 “a computer to implement the disclosed subject matter. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-including various types of the processing equipment including a first type of processing equipment configured and controlled to run a process involving at least one tangible material or a power application (0044 “control operations in an industrial automation environment…a control component 602 to facilitate impacting operations associated with a machine 604.”, 0007 “an aggregated confidence related to an ability of the multiple sensors to detect characteristics associated with machinery”, 0029 “associated with targets being monitored by the sensors 102-104”, a plural amount of machines (i.e. machinery) are located in the plant.), the operational data being from two or more devices in the plant that collectively provide different data types sensed from or affecting the first type of processing equipment (0007 “an aggregated confidence related to an ability of the multiple sensors to detect characteristics associated with machinery”, 0029 “associated with targets being monitored by the sensors 102-104”, 0025 “the sensors 102-104 can be utilized to monitor and/or detect any type of signal and/or physical condition associated with a machine, a person, a process, a product, an environment, etc.”, 0025 explains that plurality of sensors are utilized to monitor any type of signal and/or physical condition. This corresponds to different data types sensed from the first type of processing equipment.); 
initiating one or more alerts responsive to one or more problems involving the first type of processing equipment (0047 “an alarm component 704 that can provide alarms and/or warnings associated with degraded performance, failures, scheduled maintenance, etc.”, 0003 “sensors and associated software can detect a number of instances that a particular machine has completed an operation given a defined amount of time. Further, data from sensors can be delivered to a processing unit relating to system alarms”),
 assigning at least one numerical confidence value relating to a reliability of at least one of the different data types  (0057-0058 “factor(s) that can impact a confidence to provide an accurate measurement associated with a plurality of redundant sensors can be evaluated. Any factor(s) associated with the sensors can be analyzed. For instance, an age of a , 
assigning at least one numerical importance value relating to importance to an operation of the plant to each of the different data types (0025 “the sensors 102-104 can be utilized to monitor and/or detect any type of signal and/or physical condition associated with a machine…The sensors 102-104 can provide detected data to a weighting component 106 that can weight the detected data” 0029 “The weighting component 106 can utilize any type, number, combination, etc. of factors in association with generating weights related to the sensors 102-104. Moreover, the weighting component 106 can consider factors associated with targets being monitored by the sensors 102-104.”, 0031 “any disparate factor(s) associated with…a target can be utilized in connection with generating a weight”, 0033 “appropriate weighting factors (e.g., W1, W2, W3, . . . ) based on the characteristics of the target can be determined”, A weight is given based on the machining device. This is giving weights based on importance to an operation since weights are given based on the machine the sensed data is coming from.), 
determining, based on the confidence values and the importance values at least one recommended task associated with for resolving the problem (0025 “detected data to a weighting component 106 that can weight the detected data based upon a confidence that corresponds to an ability of a particular one of the sensors 102-104 that provided the detected data to produce an accurate measurement… the redundant detected data as weighted by the weighting component 108 to yield harmonized data. The harmonized data can thereafter be examined, employed to effectuate a modification in operation” 0045 “control component 602 can evaluate the harmonized data (e.g., generated utilizing the weighting component 106 and/or the combination component 108) to identify any fault, condition, property, etc. that warrants modifying operation of the machine 604” 0008 “the combination component can employ a voting ;, 
determining an action associated with the recommended task (0045 “the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters”, 0025 “The harmonized data can thereafter be examined, employed to effectuate a modification in operation”, Halting and slowing are actions associated with the task.), and 
transmitting to another computing device, an indication relating to the action (0045 “the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters” The machine receives instructions relating to the modifying action.)
Schuster does not teach analyzing the operational data to determine correlations between the different data types.
Xin does teach analyzing the operational data to determine correlations between the different data types (0049 “prognosis/diagnosis generated by the machine health module 102 using the non-parametric data 108 may include at least one of anomaly detection…that may correlate with observed failures”, 0044 “non-parametric data 108 in the event history data log 132 may provide ground truth (e.g., evidence and record of observed failures)”, 0007 “ ‘non-parametric data’ is data that is recorded in a free form manner (e.g., unstructured) and recorded for a purpose besides monitoring a health of an asset. Some examples of such data may include, but not limited to, operating logs from expected asset operation, maintenance and repair logs, non-operation logs such as machine calibration runs, control software logs, etc”, 0044 “the event history data log 132 may provide non-parametric data as a recording of various events e.g., failure”, 0054 “By leveraging time to generate frequency features, one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the industrial sensor reliability teachings in order to determine safety issues of Schuster with the prognosis of a machine teachings of Xin because both inventions are in a similar field of endeavor and because by correlating collected data as taught by Xin this allows for detecting “pattern changes early and provide warnings of impending failures (i.e., failure prognosis) based on the patterns changing earlier than the actual failure” (0056).

Regarding claim 11, Schuster and Xin teach the system of claim 10.
Schuster further teaches wherein the indication comprises a message that includes instructions to perform the action (0045 “the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters”.)

Regarding claim 12, Schuster and Xin teach the system of claim 10, 
Schuster further teaches wherein the computing device executes in real-time (0024 “a computer to implement the disclosed subject matter.” 0045 “the control component 602 can analyze the harmonized data and determine that a user is within close proximity of a hazardous machine (e.g., the machine 604). Thus, the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters.” The system is able to analyze in real time a safety issue is happening and controls the system to avoid the issue.)

Regarding claim 14, Schuster and Xin teach The system of claim 10, 
 wherein the operational data comprises at least one of information regarding a profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance (0045 “the control component 602 can analyze the harmonized data and determine that a user is within close proximity of a hazardous machine (e.g., the machine 604). Thus, the control component 602 can cause the machine 604 to halt, slow, or otherwise modify operating parameters.” The location of the user is sensed and this is safety system performance data.)

Regarding claim 15, Schuster and Xin teach the system of claim 10, 
Schuster teaches wherein the computing device further implements running at least one model of the plant to implement steps (0049 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.”) including analyzing the operational data to provide the assigning of the numerical confidence values (0057-0058 “factor(s) that can impact a confidence to provide an accurate measurement associated with a plurality of redundant sensors can be evaluated. Any factor(s) associated with the sensors can be analyzed. For instance, an age of a sensor, current environmental conditions, a location of a target, a sensing range, etc. can be evaluated”) and to provide the assigning of the numerical importance values to each of the operational data (0029 “The weighting component 106 can utilize any type, number, combination, etc. of factors in association with generating weights related to the sensors 102-104. Moreover, the weighting component 106 can consider factors associated with targets being monitored by the sensors 102-104.”).

the method of claim 10.
Schuster further teaches wherein the computing device utilizes a machine-learning algorithm to implement a portion of the method (0049 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . .) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.”)

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al Schuster et al (US PUB. 20070198222, herein Schuster) in view of Xin et al (US PUB. 20190086911, herein Xin) in further view of Khorasani (US PAT. 9,855,894).

Regarding claim 4, Schuster and Xin teach the method of claim 1.
Schuster and Xin do not explicitly teach wherein the numerical confidence values and the numerical importance values are both expressed as percentages.
Khorasani does teach wherein the numerical confidence values and the numerical importance values are both expressed as percentages (col 10 lines 55-65 “where .alpha..sub.i, are the confidence values obtained, and w.sub.i are the weights of each confidence value in the final fusion (0<w.sub.i<1, w.sub.1+ . . . +w.sub.n=1)… The closer to 1 the confidence values are, the closer to 1 the final confidence value.” Both the weight values and the confidence values are less than one and thus are decimals with values less than 1. It is within the ability of one of ordinary skill in the art to convert decimals into percentages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor reliability teachings in order to determine safety issues of Schuster and the prognosis of fault teachings of Xin with the real-time sensor feedback and confidence determination teachings of Khorasani because they are 

Regarding claim 13, Schuster and Xin teach the system of claim 10, 
Schuster and Xin do not explicitly teach wherein the numerical confidence values and the numerical importance values are both expressed as percentages.
Khorasani does teach wherein the numerical confidence values and the numerical importance values are both expressed as percentages (col 10 lines 55-65 “where .alpha..sub.i, are the confidence values obtained, and w.sub.i are the weights of each confidence value in the final fusion (0<w.sub.i<1, w.sub.1+ . . . +w.sub.n=1)… The closer to 1 the confidence values are, the closer to 1 the final confidence value.” Both the weight values and the confidence values are less than one and thus are decimals with values less than 1. It is within the ability of one of ordinary skill in the art to convert decimals into percentages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor reliability teachings in order to determine safety issues of Schuster and the prognosis of fault teachings of Xin with the real-time sensor feedback and confidence determination teachings of Khorasani because they are involved in the same field of endeavor of gathering data in order to determine faults and Schuster and Khorasani are further in the same field of endeavor of determining confidence values of sensor data. Furthermore, by combining Khorasani’s sensor confidence and weight values of less than one, this would allow for “it makes it easier to tune the impact of each .

Claim 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al (US PUB. 20070198222, herein Schuster) in view of Xin et al (US PUB. 20190086911, herein Xin) in further view of Blevins et al (US PUB. 20070168057, herein Blevins).

Regarding claim 7, Schuster and Xin teach the method of claim 6, 
Schuster and Xin do not explicitly teach wherein the model includes a fault tree or a process model.
Blevins teaches wherein the model includes a fault tree or a process model (0046 “a process modeling routine 440 that creates a process model for the process”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor reliability teachings in order to determine safety issues of Schuster and the prognosis of fault teachings of Xin with the process model teachings of Blevins because they are all in the same field of gathering data from manufacturing parts in a plant and because the process model teachings of Blevins allows for the process model to be “used in or as a multiple input/multiple output controller to control the process outputs based on changes made to the process inputs” (0010) and this has been “found to be a very effective and useful control technique and has used in conjunction with process optimization” (0011).

Regarding claim 8, Schuster, Xin and Blevins teach the method of claim 7.
Xin and Blevins further teach wherein the model includes the process model (Blevins, 0046 “a process modeling routine 440 that creates a process model for the process”) and wherein the process model comprises a digital twin (Xin, 0021” to digital twin modeling”)

Regarding claim 16, Schuster and Xin teach the method of claim 15, 
Schuster and Xin do not explicitly teach wherein the model includes a fault tree or a process model.
Blevins teaches wherein the model includes a fault tree or a process model (0046 “a process modeling routine 440 that creates a process model for the process”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor reliability teachings in order to determine safety issues of Schuster and the prediction and the prognosis of fault teachings of Xin with the process model teachings of Blevins because they are all in the same field of gathering data from manufacturing parts in a plant and because the process model teachings of Blevins allows for the process model to be “used in or as a multiple input/multiple output controller to control the process outputs based on changes made to the process inputs” (0010) and this has been “found to be a very effective and useful control technique and has used in conjunction with process optimization” (0011).

Regarding claim 17, Schuster, Xin and Blevins teach the system of claim 16,
Xin and Blevins further teach wherein the model includes the process model (Blevins, 0046 “a process modeling routine 440 that creates a process model for the process”) and wherein the process model comprises a digital twin (Xin, 0021” to digital twin modeling”).

Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that Schuster teaches redundant data from sensors which is different from the operational data being from two or more devices in the plant that collectively provide different data types sensed from the first type of process equipment. Applicant goes on to further argue that Schuster always utilizes redundant measured data received from redundant sensors and then weighs the redundant measured data to create harmonized data for a single value while the instant teaches different data types. 
However, as shown in the rejection of claims 1 and 10 above, Schuster teaches that there exists a plurality of sensors (Schuster, 0025). These sensors are able to monitor and/or detect any type of signal and/or conditions associated with machines (id.). By being able to detect/monitor a plurality of conditions and signals, Schuster is teaching a plurality of data types coming from the sensors. This is the same plurality of different data types that is analyzed and harmonized by Schuster as shown in the rejection of claim 1 above. Having redundant sensors does not exclude the plurality of sensors from gathering different data types.
Applicant then points to an example where vibrational data gathered from a vibration sensor and the temperature of the area of the sensor plays a role in a reliability test of the vibration sensor. While this is not claimed currently, as a service to the Applicant, Examiner points to 0057 and 0058 of Schuster where Schuster teaches environmental factors associated with a sensor are analyzed to create a confidence score for the sensor(s) and further points to 0025 where Schuster explains that the sensors can sense environment data in addition to the other different data types.
Relevant Prior Art
	Hamilton et al (US PUB. 20170366414) has been deemed relevant prior art since it is also focused towards correlating data of different types. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116